FORM OF AWARD AGREEMENT FOR DIRECTOR DEFERRAL ELECTION




Grant Date: [●]
Restricted Shares Granted: [●]
Vesting: 100% in the third year
Director




MERITOR, INC.
2010 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
In accordance with Section 11 of the 2010 Long-Term Incentive Plan, as amended
and restated (the “Plan”), of Meritor, Inc. (the “Company”), and your election
pursuant to the Meritor, Inc. Non-Employee Director Retainer Deferral Policy
(the “Policy”), the number of shares of Common Stock of the Company specified
above have been granted to you as of the date listed above (“Grant Date”) as
restricted shares (“Restricted Shares”). By accepting such award (the “Award”),
you agree to the terms and conditions of this restricted stock agreement (this
“Agreement”). All capitalized terms used herein and not otherwise defined will
have the meanings set forth in the Plan.
1.
Earning of Restricted Shares

(a)    Except as otherwise provided in this Agreement, you will be deemed to
have earned the Restricted Shares on the earlier of (1) January __, 2020
provided that you continue to serve as a member of the Board for the period from
the Grant Date through such date (the “Vesting Period”), and (2) the date of
your death, Disability or Qualifying Termination.
(b)    If you resign from the Board or cease to be a member of the Board by
reason of the antitrust laws, compliance with the Company’s conflict of interest
policies, or other circumstances that the Board determines not to be adverse to
the best interests of the Company prior to the end of the Vesting Period, the
Board may, upon resolution, determine that the Restricted Shares will be deemed
earned on the date of such termination of membership on the Board.
(c)    If your membership on the Board terminates for any reason that is not
described in Section 1(a) above, or for any reason described in Section 1(b)
above and the Board does not determine that the Restricted Shares will be deemed
fully earned upon such termination, in either case prior to the last day of the
Vesting Period, then your Restricted Shares under this Agreement will be
immediately cancelled and forfeited and you will have no further rights to the
Restricted Shares granted pursuant to this Agreement.
2.
Retention of Certificates for Restricted Shares

Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Common
Stock, other securities of the Company or securities of another entity (“Stock
Dividends”), will be delivered to and held by the Company, or such Restricted
Shares or Stock Dividends will be registered in book entry form, subject to the
Company’s instructions, until you have earned the Restricted Shares in
accordance with the provisions of Section 1. To facilitate implementation of the
provisions of this Agreement, you undertake to sign and deposit with the
Company’s Office of the Secretary a Stock Transfer Power in the form of
Attachment 1 hereto with respect to the Restricted Shares and any Stock
Dividends thereon.
3.
Dividends and Voting Rights

Notwithstanding the retention by the Company of certificates (or the right to
give instructions with respect to shares held in book entry form) for the
Restricted Shares and any Stock Dividends, you will be entitled to receive any
dividends that may be paid in cash on, and to vote, the Restricted Shares and
any Stock Dividends held by the Company (or subject to its instructions) in
accordance with Section 2, unless and until such shares have been forfeited in
accordance with Section 5.
4.
Delivery of Earned Restricted Shares

As promptly as practicable after you will have been deemed to have earned the
Restricted Shares in accordance with Section 1, the Company will deliver to you
(or in the event of your death, to your estate or any person who acquires your
interest in the Restricted Shares by bequest or inheritance) the Restricted
Shares, together with any Stock Dividends then held by the Company (or subject
to its instructions).
5.
Forfeiture of Unearned Restricted Shares

Notwithstanding any other provision of this Agreement, if at any time it becomes
impossible for you to earn any of the Restricted Shares in accordance with this
Agreement, then all the Restricted Shares, together with any Stock Dividends,
then being held by the Company (or subject to its instructions) in accordance
with Section 2 will be forfeited, and you will have no further rights of any
kind or nature with respect thereto. Upon any such forfeiture, the Restricted
Shares, together with any Stock Dividends, will be transferred to the Company.
6.
Transferability

This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Restricted Shares and any Stock Dividends will
be deliverable, during your lifetime, only to you.
7.
Interpretations and Determinations

All interpretations, determinations and other actions by the Committee not
revoked or modified by the Board will be final, conclusive and binding upon all
parties.


8.
Withholding and Sale of Shares for Taxes

The Company shall have the right, in connection with the delivery of the
Restricted Shares and any Stock Dividends subject to this agreement, (i) to
deduct from any payment otherwise due by the Company to you or any other person
receiving delivery of the Restricted Shares and any Stock Dividends an amount
equal to any taxes required to be withheld by law with respect to such delivery,
(ii) to require you or any other person receiving such delivery to pay to it an
amount sufficient to provide for any such taxes so required to be withheld or
(iii) to sell such number of the Restricted Shares and any Stock Dividends as
may be necessary so that the net proceeds of such sale shall be an amount
sufficient to provide for any such taxes so required to be withheld.
9.
No Acquired Rights

You acknowledge, agree and consent that: (a) the Plan and Policy are
discretionary and the Company may amend, cancel or terminate the Plan or Policy
at any time; (b) the grant of the Restricted Shares is a one-time benefit
offered to you and does not create any contractual or other right for you to
receive any grant of restricted share units or benefits under the Plan or Policy
in the future; (c) future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
shares and forfeiture provisions; and (d) your participation in the Plan and
Policy is voluntary.
The value of your Restricted Shares is an extraordinary item of compensation
outside the scope of your service contract, if any. As such, your Restricted
Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.
10.
Section 409A

(a)This Agreement is intended to be exempt from Section 409A of the Code and the
regulations and other guidance related thereto (“Section 409A”) and, to the
maximum extent permitted, this Agreement will be interpreted in accordance with
such intention. Notwithstanding any other provision of this Agreement to the
contrary, the Company makes no representation that the Plan or Policy or any
amounts payable under this Agreement will be exempt from or comply with Section
409A and makes no undertaking to preclude Section 409A from applying to this
Agreement.
(b)To the extent that any amount payable under this Agreement or Policy
constitutes an amount payable or benefit to be provided under a "nonqualified
deferred compensation plan" (as defined in Section 409A) that is not exempt from
Section 409A, and such amount is payable as a result of a Separation from
Service and you are a "specified employee" (as defined and determined under
Section 409A and any relevant procedures that the Company may establish) at the
time of your Separation from Service, then, notwithstanding any other provision
in this Agreement to the contrary, such payment or delivery of shares will not
be made to you until the day after the date that is six (6) months following
your Separation from Service, at which time all payments that otherwise would
have been paid to you under this Agreement during that six-month period, but
were not paid because of this paragraph, will be paid in a single lump sum. This
six-month delay will cease to be applicable in the event of your death.
(c)For purposes of this Agreement, “Separation from Service” will have the
meaning set forth in Section 409A and all references to termination of
membership on the Board and similar references will be deemed to be references
to “Separation from Service” within the meaning of Section 409A.
11.    Applicable Law
This Agreement and the Company’s obligation to deliver shares of Restricted
Shares and any Stock Dividends hereunder will be governed by and construed and
enforced in accordance with the laws of Indiana and the federal laws of the
United States.
12.    Entire Agreement
This Agreement and the Plan and Policy embody the entire agreement and
understanding between the Company and you with respect to the Restricted Shares,
and there are no representations, promises, covenants, agreements or
understandings with respect to the Restricted Shares other than those expressly
set forth in this Agreement and the Plan or Policy. In the event of any conflict
between this Agreement and the Plan or Policy, the terms of the Plan or Policy
will govern.
This Agreement is effective as of the Grant Date, and is executed as of the
respective dates set forth below.
MERITOR, INC.




By:______________________________
April Miller Boise
Senior Vice President, General Counsel and Corporate Secretary




Attachment 1 - Stock Transfer Power




Executed as of _____________ ___, 2016


Agreed to this __ day of __________, 2016




_______________________________
    




Address:




Social Security Number:


Attachment 1


STOCK TRANSFER POWER SEPARATE FROM CERTIFICATE


FOR VALUE RECEIVED, I, [●], hereby sell, assign and transfer unto Meritor, Inc.
(the “Company”) (i) the [●] shares of the Common Stock of the Company standing
in my name on the books of the Company evidenced by certificates or by book
entry, granted to me on [●] as Restricted Shares pursuant to the Company’s 2010
Long-Term Incentive Plan, as amended and restated; and (ii) any additional
shares of the Company’s Common Stock, other securities issued by the Company or
securities of another entity (“Stock Dividends”) distributed, paid or payable on
or in respect of the Shares and Stock Dividends during the period the Shares are
held by the Company pursuant to a certain Restricted Stock Agreement effective
as of [●] and executed as of the dates set forth thereon with respect to the
Shares; and I do hereby irrevocably constitute and appoint
_______________________________________ attorney with full power of substitution
in the premises to transfer the Shares on the books of the Company.


Dated:                






____________________________
(Signature)






CPAM: 8391096.4